DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to election/restriction, applicant elected claims 1-17 and withdrawn claims 18 – 20 without traverse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sell et. Al. (US 2008/0242037, hereinafter Sell) in view of Yin et al. (CN 103311247, hereinafter Yin).
With respect to claim 1, Sell discloses an integrated circuit (fig. 1A) comprising:
a source region (110); a drain region (112); and a portion of semiconductor material (120) between the source region and the drain region; a gate structure (e.g. 122) in contact with the portion of semiconductor material between the source region and the drain region, the gate structure comprising a gate dielectric structure (106) on the portion of semiconductor material; and a gate electrode (e.g. 104) in contact with the gate dielectric structure.
	Sell does not explicitly disclose that the gate dielectric includes N hybrid stacks of dielectric material, each of first and second hybrid stacks included in the N hybrid stacks comprising a layer of low-k dielectric having a thickness, and a layer of high-k dielectric on the layer of low-k dielectric, wherein the layer of high-k dielectric has a thickness at least two times the thickness of the layer of low-k dielectric; wherein N is 2 or more.
	In an analogous art, Yin discloses that the gate dielectric includes N hybrid stacks of dielectric material (e.g. para 0009; gate insulating layer comprises of multiple layers those layers can be divided into multiple stacks), each of first and second hybrid stacks included in the N hybrid stacks comprising a layer of low-k dielectric having a thickness (para 0009; low-k dielectric layer), and a layer of high-k dielectric on the layer of low-k dielectric (para 0009; high-k dielectric layer), wherein the layer of high-k dielectric has a thickness at least two times the thickness of the layer of low-k dielectric (merely having different thickness of the layers is obvious); wherein N is 2 or more (gate dielectric can comprise of multiple layers that can be divided into different sets/stacks). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Sell’s device by adding Yin’s disclosure in order to optimize the performance of a semiconductor device.
With respect to claim 2, Sell discloses the integrated circuit of claim 1, wherein first low-k dielectric comprises aluminum and oxygen (para 0029).
	With respect to claim 3, Sell discloses the integrated circuit of claim 1, wherein the thickness of the layer of low-k dielectric is no greater than 1.5 nm (merely having a specific thickness is obvious to optimize the results).
	With respect to claim 4, Sell does not explicitly disclose that wherein the layer of high-k dielectric is a composite layer that includes a first high-k layer and a second high-x layer, the second high-kappa. layer being compositionally distinct from the first high-k layer.
	In an analogous art, Yin discloses that wherein the layer of high-k dielectric is a composite layer that includes a first high-k layer and a second high-x layer, the second high-kappa. layer being compositionally distinct from the first high-k layer (para 0048; composite layer can comprise of more than one high-k dielectric layers that can be distinct from each other). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Sell’s device by adding Yin’s disclosure in order to optimize the performance of a semiconductor device.
With respect to claim 5, Sell does not explicitly disclose wherein the first high-k layer comprises
zirconium and oxygen, and the second high-k layer comprises hafnium and oxygen.
In an analogous art, Yin discloses wherein the first high-k layer comprises zirconium and oxygen, and the second high-k layer comprises hafnium and oxygen (para 0048). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Sell’s device by adding Yin’s disclosure in order to optimize the performance of a semiconductor device.
With respect to claim 6, Sell/Yin disclose wherein a thickness of the first high-k layer is less than 1 nm and a thickness of the second high-k layer is less than 1 nm (merely having a specific thickness is obvious to achieve the optimal results).
	With respect to claim 7, Sell does not explicitly disclose wherein at least one of the first high-k dielectric and the second high-k dielectric comprises hafnium and oxygen.
	In an analogous art, Yin discloses wherein at least one of the first high-k dielectric and the second high-k dielectric comprises hafnium and oxygen (para 0048). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Sell’s device by adding Yin’s disclosure in order to optimize the performance of a semiconductor device.
With respect to claim 8, Sell/Yin discloses wherein a thickness of the layer of high-k dielectric is three to five times thicker than the layer of low-k dielectric (merely having a specific thickness is obvious to achieve the optimal results).
	With respect to claim 9, Sell does not explicitly disclose wherein N is at least 5, and each of the at least 5 hybrid stacks include the layer of low-k dielectric and the layer of high-k dielectric.
	In an analogous art, Yin discloses wherein N is at least 5, and each of the at least 5 hybrid stacks includes the layer of low-k dielectric and the layer of high-k dielectric (para 0009; gate dielectric can comprise of multiple layers that can be divided into different sets/stacks). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Sell’s device by adding Yin’s disclosure in order to optimize the performance of a semiconductor device.
With respect to claim 10, Sell does not explicitly disclose wherein N is at least 8, and each of the 8 or more hybrid stacks includes the layer of low-k dielectric and the layer of high-k dielectric.
In an analogous art, Yin discloses wherein N is at least 8, and each of the 8 or more hybrid stacks includes the layer of low-k dielectric and the layer of high-k dielectric (para 0009; gate dielectric can comprise of multiple layers that can be divided into different sets/stacks). It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Sell’s device by adding Yin’s disclosure in order to optimize the performance of a semiconductor device.
	With respect to claim 11, Sell discloses wherein source region and the drain region are compositionally distinct from the portion of semiconductor material between the source region and the drain region (para 0014).
With respect to claim 12, Sell discloses wherein the source region, the drain region, and the portion of semiconductor material between the source region and the drain region are a continuous body of semiconductor material (para 0014).
	With respect to claim 13, Sell discloses an integrated circuit (fig. 1A) comprising: a body of semiconductor material (120); a source region (110) contacting a first surface of the body; a drain region (112) contacting a second surface of the body; and a gate structure (122) including a gate dielectric (106) and a gate electrode (104), the gate dielectric in contact with the body of semiconductor material (106 in contact with 120).
	Sell does not explicitly disclose that the gate dielectric includes a first and second hybrid stacks of dielectric material, each of the first and second hybrid stacks including a layer of low-k dielectric and a layer of high-k dielectric on the layer of low-k dielectric, and the gate electrode in contact with the layer of high-k dielectric of an uppermost hybrid stack included in the two or more hybrid stacks of dielectric material, wherein a ratio of thicknesses of the layer of high-k dielectric to the layer of low-k dielectric is at least 3:1 for one or more of the hybrid stacks.
	In an analogous art, Yin discloses that the gate dielectric includes a first and second hybrid stacks of dielectric material, each of the first and second hybrid stacks including a layer of low-k dielectric and a layer of high-k dielectric on the layer of low-k dielectric, and the gate electrode in contact with the layer of high-k dielectric of an uppermost hybrid stack included in the two or more hybrid stacks of dielectric material, wherein a ratio of thicknesses of the layer of high-k dielectric to the layer of low-k dielectric is at least 3:1 for one or more of the hybrid stacks (para 0009; gate insulating layer comprises of multiple layers those layers can be divided into multiple stacks. The gate insulating layer can comprise of low-k and high-k dielectric layers, merely having a specific thickness is obvious to achieve the optimal results). 
Therefore, It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Sell’s device by adding Yin’s disclosure in order to optimize the performance of a semiconductor device.
	With respect to claim 14, Sell does not explicitly disclose wherein the body of semiconductor material includes one or more nanowires and/or nanoribbons, and the gate structure wraps around the one or more nanowires and/or nanoribbons.
	In an analogous art, Yin discloses wherein the body of semiconductor material includes one or more nanowires and/or nanoribbons, and the gate structure wraps around the one or more nanowires and/or nanoribbons (para 0058). 
Therefore, It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Sell’s device by adding Yin’s disclosure in order to optimize the performance of a semiconductor device.
With respect to claim 15, Sell does not explicitly disclose that wherein the layer of high-k dielectric is a composite layer that includes a first high-k layer and a second high-x layer, the second high-kappa. layer being compositionally distinct from the first high-k layer.
	In an analogous art, Yin discloses that wherein the layer of high-k dielectric is a composite layer that includes a first high-k layer and a second high-x layer, the second high-kappa. layer being compositionally distinct from the first high-k layer (para 0048; composite layer can comprise of more than one high-k dielectric layers that can be distinct from each other). 
Therefore, It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Sell’s device by adding Yin’s disclosure in order to optimize the performance of a semiconductor device.
With respect to claim 16, Sell does not explicitly disclose wherein the first high-k layer comprises zirconium and oxygen, and the second high-k layer comprises hafnium and oxygen.
In an analogous art, Yin discloses wherein the first high-k layer comprises zirconium and oxygen, and the second high-k layer comprises hafnium and oxygen (para 0048). 
Therefore, It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Sell’s device by adding Yin’s disclosure in order to optimize the performance of a semiconductor device.
	With respect to claim 17, Sell does not explicitly disclose wherein the gate dielectric includes at least six hybrid stacks of dielectric material.
	In an analogous art, Yin discloses wherein the gate dielectric includes at least six hybrid stacks of dielectric material (para 0009; gate dielectric can comprise of multiple layers that can be divided into different sets/stacks). 
Therefore, It would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Sell’s device by adding Yin’s disclosure in order to optimize the performance of a semiconductor device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816